Citation Nr: 1605582	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-33 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hiatal hernia with associated gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from April 1970 to March 1972. 

The current matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and in Atlanta, Georgia.  Jurisdiction of this matter remains with the RO in Atlanta, Georgia.  In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Atlanta.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the October 2015 hearing, the Veteran testified that his hiatal hernia with associated GERD disability has worsened in the last couple years.  Specifically, he explained that he now sleeps in a recliner, blends his food in a blender, and has constant heartburn.  He reported that, medication does not relieve his symptoms and that the inside of his left arm has been numb for the past five to six years.  

The Veteran last underwent a VA examination in September 2013 to address the severity of his service-connected hiatal hernia with associated GERD disability.  While he has submitted an October 2015 VA esophageal conditions disability benefits questionnaire completed by his physician, it was based only on a review of his medical records and not in conjunction with an actual physical examination.  Significantly, a November 2015 VA outpatient treatment record indicates that the medication prescribed to him for this service-connected disorder was increased.  

Therefore, in light of the Veteran's testimony that his service-connected disability has worsened in the last couple years, the Board finds that a remand is necessary to afford him a new and contemporaneous VA examination to assess the severity of his service-connected hiatal hernia with associated GERD disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to scheduling the Veteran for this examination, all outstanding VA medical records from the VA Medical Center (VAMC) in Augusta, Georgia, dated from November 2015 to the present should be obtained and associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records from the VAMC in Augusta, Georgia, dated from November 2015 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).

2.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected hiatal hernia with associated GERD disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should discuss the existence (including the frequency or severity, as appropriate) of any current symptoms of hiatal hernia with associated GERD, to include (but not limited to) persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain; vomiting; material weight loss and hematemesis or melena; and anemia.  The examiner should opine as to whether any relevant symptoms are productive of either considerable, or severe, impairment of the Veteran's health.  
The examiner should also opine as to the effect the Veteran's hiatal hernia with associated GERD has, if any, on his employment and daily life.  Specifically, the examiner should render an opinion as to whether the disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

3.  Finally, after ensuring compliance with the instructions above, readjudicate the claim for a rating greater than 10 percent for hiatal hernia with associated GERD.  If the maximum benefit remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, or to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

